        Case 9:19-cv-00040-DLC Document 34 Filed 05/21/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

  UNITED STATES OF AMERICA, ex
  rel. BNSF RAILWAY COMPANY,                       CV 19–40–M–DLC

                       Plaintiff/Relator,
                                                     ORDER
        vs.

  THE CENTER FOR ASBESTOS
  RELATED DISEASE, INC.,

                       Defendant.

      Plaintiff, by and through its attorney Chad M. Knight of the law firm Knight

Nicastro MacKay, LLC, again move for the admission of Brendan M. Johns to

practice before this Court in the above-captioned matter. (Doc. 33.) Mr. Knight

represents that he intends to act as local counsel. (Id.) The Court has reviewed

Mr. Johns’ amended affidavit (Doc. 33-1) which now complies with the District of

Montana’s Local Rules, see D. Mont. L.R. 83.1(d)(3), and otherwise appears to be

in order.

      Accordingly, IT IS ORDERED that the motion (Doc. 33) is GRANTED on

the condition that Mr. Johns do his own work. This means that he must: (1) do his

own writing; (2) sign his own pleadings, motions, and briefs; and (3) appear and

participate personally. Mr. Johns shall take steps to register in the Court’s



                                            -1-
        Case 9:19-cv-00040-DLC Document 34 Filed 05/21/21 Page 2 of 2



electronic filing system (“CM-ECF”). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Johns, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      Dated this 21st day of May, 2021.




                                         -2-
